.|>

\lO'\Ul

l_O'

11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27

 

Case 3:18-cv-05704-RSL Document 32-1 lifted 01/29/19 Page 1 of 2

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ln re Impinj, Inc. Securities Litigation. NO.: C18-5704-RSL

_Q{-BRQPQ-SED-]- ORDER GRANTING
THE PARTIES’ STIPULATED

MOTION TO STAY DISCOVERY

 

Pursuant to the parties’ Stipulated Motion to Stay Discovery, subject to the exceptions set
forth in the Private Securities Litigation Reform Act of 1995, all discovery and other discovery-
related proceedings shall be stayed until the Court sustains the legal sufficiency of a complaint in
the above-captioned action. The initial scheduling dates set forth in the Court’s Ja`nuary l4, 2019
Order, ECF No. 25, are hereby vacated.

IT IS SO ORDERED.

‘b _ '~
Dated this'?>"Q day of January, 2019. f/é'z/él"(j"~{n MM!(,
Honorable Robert S. Lasnik
United States District Judge

Presented by:

s/ Gregorv L. Watts

Barry M. Kaplan, WSBA #8661

Gregory L. Watts, WSBA #43995

WILSoN SoNSINl GooDRIcH & RosATI, P.C.

-§BRQBDSF_D|-ORDER RE STIP. MOTION TO WlLsoN SoNslNl GooDRIcH & RosATl, P.C.
TAY DISCOVERY 701 mh Avenue, suite 5100
3:18-CV-05704 RSL -l- seame, WA 98104-7036

reh (206) 883-2500
Fax; (206) 883-2699

 

\DOQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 3:18-cV-05`704-RSL Document 32-1 FEled 017'29/19 Page 2 of 2

701 Fifth Avenue, Suite 5]00
Seattle, WA 98104-7036
Telephone: (206) 883-2500
Facsirnile: (206) 883-2699
Email: bkaplan@ngr.com
Email: gwatts@ngr.com

Attorneysfor Defena'ants Impinj, Inc., Chrz`s
Dio)"io, Evan Fez`n and Erl`c Brodersen

-gP-ROPGS‘ED'[ ORDER RE STIP. MOTION TO WlLsoN SoNslNI GoooRch & RosATl, P.C.
TAY DISCOVERY 701 Finh Avenue, suite 5100
3:18-CV-05704 RSL -2- seanle, WA 98104-7036

Tel: (206) 883-2500
Faxt (206) 883-2699

 

